13‐1475
         Russo v. GMAC Mortgage, LLC



                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY
     ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.  WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”).  A PARTY CITING TO A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 


 1              At a stated term of the United States Court of Appeals for the Second Circuit,
 2       held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
 3       New York, on the 6th  day of December, two thousand thirteen.
 4
 5       PRESENT:
 6                   DEBRA ANN LIVINGSTON,
 7                   SUSAN L. CARNEY,
 8                         Circuit Judges,
 9                   JOHN G. KOELTL,*
10                         District Judge.
11       _____________________________________
12
13       Paul Russo,
14
15                             Plaintiff‐Appellant,
16                      v.                                                  13‐1475
17
18       GMAC Mortgage, LLC, et al.,
19
20                         Defendants‐Appellees.
21       _____________________________________
22
23       FOR PLAINTIFF‐APPELLANT:                     Paul Russo, pro se, Guilford, Connecticut


                *
               Judge John G. Koeltl, of the United States District Court for the Southern District of
         New York, sitting by designation.
1    FOR DEFENDANTS‐APPELLEES:                 Marissa Delinks, Hinshaw & Culbertson LLP,
2                                              Boston, Massachusetts
3                                              Gerald A. Gordon, Hunt Leibert Jacobson, P.C.,
4                                              Hartford, Connecticut

 5          Appeal from a judgment of the United States District Court for the District of

 6   Connecticut (Covello, J.). 

 7          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

 8   AND DECREED that the judgment of the district court is AFFIRMED. 

 9          Appellant  Paul  Russo,  proceeding  pro  se,  appeals  from  the  district  court’s

10   judgment dismissing his complaint for lack of subject matter jurisdiction under the

11   Rooker‐Feldman doctrine.  We assume the parties’ familiarity with the underlying

12   facts, the procedural history of the case, and the issues on appeal.

13          On appeal from a judgment dismissing a complaint for lack of subject matter

14   jurisdiction, we review the district court’s factual findings for clear error and its legal

15   conclusions de novo.  Maloney v. Soc. Sec. Admin., 517 F.3d 70, 74 (2d Cir. 2008) (per

16   curiam).  A complaint must be dismissed “when the district court lacks the statutory

17   or constitutional power to adjudicate it.”  Makarova v. United States, 201 F.3d 110, 113

18   (2d Cir. 2000).   We can also affirm the district court’s dismissal “on any basis for

19   which there is a record sufficient to permit conclusions of law, including grounds

20   upon which the district court did not rely.”  Riverwoods Chappaqua Corp. v. Marine

                                                 2
 1   Midland Bank, N.A., 30 F.3d 339, 343 (2d Cir. 1994) (internal citation omitted).  While

 2   we disfavor dismissing a complaint without giving a pro se litigant an opportunity

 3   to amend, leave to amend is not necessary when it would be futile.  See Cuoco v.

 4   Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000).  

 5         United  States  District  Courts  lack  subject  matter  jurisdiction  under  the

 6   Rooker‐Feldman doctrine over claims that effectively challenge state court judgments. 

 7   District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 482 (1983) (holding that

 8   “a United States District Court has no authority to review final judgments of a state

 9   court in judicial proceedings”); Rooker v. Fidelity Trust Co., 263 U.S. 413, 416 (1923)

10   (recognizing that “no court of the United States other than [the Supreme Court]

11   could entertain a proceeding to reverse or modify [a state court’s] judgment for

12   errors”).  This jurisdictional prohibition covers challenges to “cases arising out of

13   judicial proceedings even if those challenges allege that the state court’s action was

14   unconstitutional.” Feldman, 460 U.S. at 486.  Specifically, the Rooker‐Feldman doctrine

15   acts  as  a  jurisdictional  bar  to  cases:  1)  “brought  by  state‐court  losers,”  2)

16   “complaining of injuries caused by state‐court judgments,” 3) that were “rendered

17   before the district court proceedings commenced,” and 4) “inviting district court

18   review and rejection of those state court judgments.”  Exxon Mobil Corp. v. Saudi

19   Basic Indus. Corp., 544 U.S. 280, 284 (2005).

                                                3
 1          Here, the district court properly held that many of Russo’s claims against the

 2   defendants were barred by the Rooker‐Feldman doctrine because: (1) Russo lost in

 3   state  court;  (2)  his  injuries  stemmed  directly  from  the  state  court’s  foreclosure

 4   judgment;  (3)  Russo  filed  his  action  in  the  district  court  after  the  state  court

 5   judgment had been rendered; and (4) by seeking a court order prohibiting Appellee

 6   GMAC Mortgage, LLC from taking possession of, or foreclosing on, his property,

 7   Russo’s requested relief required the district court to review and reject the state

 8   court’s foreclosure judgment. See Hoblock v. Albany County Bd. of Elections, 422 F.3d

 9   77, 87 (2d Cir. 2005).  It does not matter that the plaintiff added parties to the federal

10   action who were not parties to the state action.  The Rooker‐Feldman doctrine bars

11   “cases . . . brought by state‐court losers complaining of injuries caused by state‐court

12   judgments rendered before the district court proceedings commenced and inviting

13   district court review and rejection of those judgments.”  Exxon Mobil, 544 U.S. at 284

14   (emphasis added); see also Joseph v. Cohen, 66 Fed. App’x 278, 280 (summary order)

15   (applying the Rooker‐Feldman doctrine and rejecting the appellant’s argument that

16   her federal action was distinct form her state‐court action because the federal action

17   “included additional defendants and asserted other alleged improper actions by

18   defendants”).


                                                  4
 1         To the extent that any of Russo’s claims do not fall under Rooker‐Feldman’s

 2   jurisdictional bar, the claims are barred by claim preclusion.  A “federal court must

 3   give  a  state‐court  judgment  the  same  preclusive  effect  as  would  be  given  that

 4   judgment  under  the  law  of  the  State  in  which  the  judgment  was  rendered.”

 5   OʹConnor v. Pierson, 568 F.3d 64, 69 (2d Cir. 2009) (internal citation omitted).  Under

 6   Connecticut law, claim preclusion provides that “[a] valid, final judgment rendered

 7   on the merits by a court of competent jurisdiction is an absolute bar to a subsequent

 8   action between the same parties . . . upon the same claim or demand.”  Gaynor v.

 9   Payne, 261 Conn. 585, 595‐96 (2002) (internal citation omitted).  Connecticut courts

10   have  adopted  “a  transactional  test  as  a  guide  to  determining  whether  an  action

11   involves the same claim as an earlier action.”  Cadle Co. v. Gabel, 69 Conn. App. 279,

12   296 (2002).   Claim preclusion prevents not only claims that “were actually made”

13   but also those that arise out of the same transaction and “might have been made”

14   in the original proceeding.  LaSalla v. Doctor’s Associates, Inc., 278 Conn. 578, 590

15   (2006).  The claims that Russo raises here both arise from the same transaction that

16   was  litigated  in  the  foreclosure  proceeding  and  could  have  been  raised  in  that

17   proceeding.  Thus, they are barred by the doctrine of claim preclusion. 

18


                                                 5
1         Finally, the district court did not err in denying Russo leave to amend because

2   amendment would have been futile in light of the Rooker‐Feldman doctrine and claim

3   preclusion. 

4         We  have  considered  Russo’s  remaining  arguments  and  find  them  to  be

5   without merit.  Accordingly, we AFFIRM the judgment of the district court.

6                                         FOR THE COURT: 
7                                         Catherine O’Hagan Wolfe, Clerk
8
9




                                             6